DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 2 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Ding (WO 2020/153695) first embodiment in view of  Ding (WO 2020/153695) fourth embodiment.

Regarding claim 1, Ding discloses. A vehicle door handle assembly comprising: 
a handle housing (1100 and elements relatively stationary to each other comprise the housing elements; Ding) disposed inside a door panel; 
a slider (1600; Ding) slidably mounted in the handle housing to be movable between a first position and a second position of the handle housing; 
a handle member (1400; Ding)  pivotally connected to the slider through a connecting arm (1300; Ding), and configured of being movable between a rest position (Fig. 21;Ding) and an actuating position (Fig.25;Ding) with respect to the door panel.
It is not clear that the first embodiment of Ding completely contains: 
an inertia locking mechanism (4950,4960;Ding)  including a blocking lever (4950;Ding)  pivotally mounted to the handle housing, and a weight (4960;Ding)  mounted on the blocking lever, wherein the inertia locking mechanism is configured to prevents(p.33, l.43-53;Ding)  the handle member from moving to the actuating position in event of a vehicle impact (p. 33, l.53;Ding) 
The fourth  embodiment teaches an inertia locking mechanism (4950,4960;Ding)  including a blocking lever (4950;Ding)  pivotally mounted to the handle housing, and a weight (4960;Ding)  mounted on the blocking lever, wherein the inertia locking mechanism is configured to prevents(p.33, l.43-53;Ding)  the handle member from moving to the actuating position in event of a vehicle impact (p. 33, l.53;Ding) for the purpose of blocking a lock mechanism from opening during a collision to keep a door closed.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to combine the first and fourth embodiments of Ding with an inertia locking mechanism (4950,4960;Ding)  including a blocking lever (4950;Ding)  pivotally mounted to the handle housing, and a weight (4960;Ding)  mounted on the blocking lever, wherein the inertia locking mechanism is configured to prevents(p.33, l.43-53;Ding)  the handle member from moving to the actuating position in event of a vehicle impact (p. 33, l.53;Ding) as taught by fourth embodiment for the expected benefit of producing a safety lockout of a door during a collision.  
Note: third, fourth and fifth embodiments share structure with differences in electrical sensors. “The configuration of the fifth embodiment is almost the same as that of the third embodiment.”, “The configuration of the fourth embodiment is almost the same as that of the third embodiment.”


Regarding claim 2,  the combination makes obvious The vehicle door handle assembly according to claim 1, wherein the slider moves toward the first position (Fig. 21;Ding) when the handle member moves toward a rest position, and wherein the slider moves toward the second position (Fig. 25;Ding) when the handle member moves toward the actuating position.

Allowable Subject Matter
Claims 3- 15 and 16-20 are objected to objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  individual structural elements are present in the reference of record, over all function of the invention appears to be discussed, however modification to produce exactly the same configuration cannot be completed without relying on improper hindsight to produce a fully functioning apparatus.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas L. Neubauer whose telephone number is 571.272.4864.  The examiner can normally be reached on Monday - Friday, 8:00 AM through 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T. L. N./
Examiner, Art Unit 3675

/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675